AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is made and entered
into as of June 6, 2011, by and between Measurement Specialties, Inc., a New
Jersey corporation (the “Employer”) and Mark Thomson (the “Executive”).


WHEREAS, the parties desire to amend the Employment Agreement dated
March 13, 2007 (the “Employment Agreement”), to modify the severance provisions.


NOW, THEREFORE, the Employer and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:


1.           Sections 4(c)(1), (2), and (3) of the Employment Agreement are
amended and restated to read as follows (revisions are italicized):


(c) By the Executive for Good Reason; by the Employer Other than for Cause.
 
(1) The Executive may terminate, without liability, his employment for “Good
Reason” (as defined below) upon advance written notice of thirty (30) days to
the Employer. The Employer may terminate the Executive “Other than for Cause”
(as defined below) upon advance written notice of thirty (30) days to the
Executive. Upon a termination of Executive’s employment Other than for Cause or
for Good Reason, Executive shall be entitled to receive from the Employer the
following sums, each payable within the time frame set forth herein: (i) in a
lump sum the amount of Executive’s Salary accrued through the date of
termination and unpaid, together with the amount of any accrued but unpaid
Annual Bonus earned in the prior completed fiscal year (disregarding any
requirement that Executive be employed on the date of payment of the bonus), to
be paid within twenty (20) business days after the date of termination, and in a
lump sum a pro-rata portion of the accrued Annual Bonus for the fiscal year of
termination, the amount of which will be the amount determined by the Board of
Directors of the Employer based on actual performance, multiplied by a fraction,
the numerator of which is the number of days during the fiscal year of
Executive’s termination before the date of termination, and the denominator of
which is three hundred sixty-five (365), to be paid as soon as practicable after
determination of the Annual Bonus consistent with the Employer’s normal bonus
determination practices but not later than the 15 th  day of the third month
following the end of the Employer’s fiscal year to which the bonus relates, (ii)
subject to Section 4(c)(2), an additional amount equal to 100% of Executive’s
Annual Salary as in effect at the date of termination, to be paid in equal
installments over the course of one year following the date of termination in
accordance with the Employer’s payroll practices then in effect, beginning
within 30 days after the date of termination, (iii) the amount of any
outstanding business expenses that were incurred by Executive prior to the date
of termination but not reimbursed as of such date, to be paid in a lump sum
within twenty (20) business days after the date of termination, and (v) a lump
sum payment for accrued but unused vacation to be paid within twenty (20)
business days after the date of termination. Thereafter, except as specifically
excluded from the Release (as hereinafter defined), the Employer’s obligations
hereunder shall terminate.
 
(2) The payments and benefits provided for in Section 4(c)(1)(ii) are contingent
on (x) the receipt by the Employer of a release (the “Release”) executed by the
Executive in the form attached as Exhibit A  (which is to be executed and
delivered by the Executive following Executive’s termination), and (y) the lapse
of the seven day revocation period set forth in the Release without receipt by
the Employer of a notice of revocation. The Executive acknowledges that to the
extent the Employer does not receive a Release in the form attached as Exhibit A
executed by Executive on or within twenty-one (21) days after Executive’s
termination or if the Release is revoked by the Executive during the seven day
revocation period, the Executive shall not be entitled to the payments and
benefits provided for in Section 4(c)(1)(ii). The Executive acknowledges and
agrees that, to the extent he delivers the Release and accepts the payments and
benefits provided for in Section 4(c)(1)(ii), the payments and benefits provided
for in Section 4(c)(1)(ii) of this Agreement are the sole and exclusive remedies
of the Executive against the Employer and its affiliates if the employment of
the Executive is terminated pursuant to this Section 4(c); provided , however,
that the Executive shall retain all of the claims excluded in the Release.  To
the extent necessary to comply with Section 409A of the Code, if the period
during which the Executive has discretion to execute or revoke the Release
straddles two taxable years of the Executive, then the Employer shall make the
severance payments starting in the second of such taxable years, regardless of
which taxable year the Executive actually delivers the executed Release to the
Employer.
 
(3) Upon a termination of Executive’s employment Other than for Cause or for
Good Reason, a pro rata portion of the annual installment of the Option
otherwise vesting during the 12 month period beginning on the Executive’s date
of termination shall be deemed to have vested as of the date of termination.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


MEASUREMENT SPECIALTIES, INC.




/s/ Mark Thomson
By:  Mark Thomson
 
 
 
 

--------------------------------------------------------------------------------

 